DETAILED ACTION
This is responsive to the amendment filed 31 May 2023.
Claims 1 and 4-22 remain pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication from Kyle Schlueter on 04 August 2022.
The application has been amended as follows: 
Claim 18:  A computer program product including one or more non-transitory machine-readable mediums encoded with instructions that when executed by one or more processors cause a process to be carried out for modifying an input tone of an input sentence, the process comprising:
receiving the input sentence, the input sentence having a semantic meaning and the input tone, wherein the input tone is indicative of one or more observed characteristics of the input sentence, the one or more observed characteristics including one or more of politeness or formality;
generating a sentence vector that is representative of the input sentence;
generating, based on the sentence vector, a first vector representing a tone-independent semantic meaning of the input sentence and a second vector representing the input tone of the input sentence, wherein the first and second vectors are generated using a probabilistic distribution derived from a neural network that models at least one tone dimension using 
generating an output sentence based on the first vector and a target tone, wherein the target tone is indicative of one or more desired characteristics of the output sentence, the one or more desired characteristics including one or more of politeness or formality, such that (i) the output sentence and the input sentence have similar tone-independent semantic meaning, and (ii) the output sentence has the target tone that is different from the input tone of the input sentence.
Claim 22: The computer program product of claim 18, wherein the neural network is a Mixture Density Network (MDN) that models a singlemultiple tone dimensions using a multivariate gaussian model.

Allowable Subject Matter
Claims 1 and 4-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, individually or in combination, does not disclose a tone conversion method comprising feeding the claimed sentence vector to a neural network that models at least one tone dimension using a Gaussian model, acts as an adversary to a sequence-to- sequence framework, and has been trained on non-parallel pairs of training data; separating, by the neural network and based on the sentence vector, the semantic meaning of the input sentence from the input tone of the input sentence; and generating the claimed output sentence as claimed in at least the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058. The examiner can normally be reached Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657